Exhibit 10.2D

 

Amendment No. 2 to the

XOMA LTD.

RESTRICTED SHARE PLAN

 

Effective December 8, 2004 and pursuant to Board action, the terms of the
options granted to employees of the Company during the period of 1996 to 2002
under the XOMA Ltd. Restricted Share Plan (the “Plan”) are hereby amended as
follows:

 

“Effect of Termination of Employment.

 

(1) Termination Generally. Should an Optionee cease to be an employee of the
Company while the holder of one or more outstanding options granted to such
Optionee under the Plan for any reason other than as provided under subsections
(2), (3) or (4) below, then such option or options shall not remain exercisable
for more than a twelve (12) month period following the date of such cessation of
employee status, and each such option shall, during such twelve (12) month
period, be exercisable only to the extent of the number of shares (if any) for
which the option is exercisable on the date of such cessation of employee
status. Under no circumstances, however, shall any such option be exercisable
after the specified expiration date of the option term. Upon the expiration of
such twelve (12) month period or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be exercisable.

 

(2) Termination on Death. Should an Optionee cease to be an employee of the
Company while the holder of one or more outstanding options under the Plan by
reason of death, then such option or options shall become fully exercisable on
the date of death even if such options were not fully exercisable prior to
death, and shall remain exercisable for a twelve (12) month period following the
date of death. Under no circumstances, however, shall any such option be
exercisable after the specified expiration date of the option term. Upon the
expiration of such twelve (12) month period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be exercisable. In
the case of any option granted to an Optionee under the Plan and exercisable
following the Optionee’s death, such options shall be exercisable by the
personal representative of the Optionee’s estate or by the person or persons to
whom the option is transferred pursuant to subsection (b) above, provided such
exercise occurs prior to the earlier of (i) the expiration of a twelve (12)
month period following the date of the Optionee’s death or (ii) the specified
expiration date of the option term.

 

(3) Termination on Retirement. Should an Optionee cease to be an employee of the
Company while the holder of one or more outstanding options under the Plan by
reason of retirement at or after age fifty-five (55) and where the optionee’s
age plus years of full-time employment with the Company exceed seventy (70)
(“Retirement”), then such option or options shall become fully exercisable as of
the date of Retirement (even if such options were not fully exercisable prior to
Retirement) as if the optionee continued in employment and shall remain
exercisable for a twelve (12) month period following the date of Retirement.

 

Under no circumstances, however, shall any such option be exercisable after the
specified expiration date of the option term. Upon the expiration of such twelve
(12) month or shorter period or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be exercisable.

 

(4) Termination for Cause or Unauthorized Disclosure. If (i) the Optionee’s
status as an employee is terminated for cause (including, but not limited to,
any act of dishonesty, willful misconduct, fraud or embezzlement or any
unauthorized disclosure or use of confidential information or trade secrets) or
(ii) the Optionee makes or attempts to make any unauthorized use or disclosure
of confidential information or trade secrets of the Company or its subsidiaries,
then upon the occurrence of any such event all outstanding options granted the
Optionee under the Plan shall immediately terminate and cease to be exercisable.

 

1



--------------------------------------------------------------------------------

(5) Discretion to Accelerate Exercisability. Notwithstanding subsection (1)
above, the Plan Administrator shall have the discretion to establish as a
provision applicable to the exercise of one or more options granted under the
Plan that during the period of exercisability following cessation of employee
status (as provided in such subsections), the option may be exercised not only
with respect to the number of shares for which it is exercisable at the time of
the Optionee’s cessation of employee status but also with respect to one or more
installments of purchasable shares for which the option otherwise would have
become exercisable had such cessation of employee status not occurred.”

 

2